TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00670-CR




                                     Ex parte Harry L. Rowser




       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 48,429, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Harry L. Rowser petitioned the district court for a writ of habeas corpus pursuant to

article five, section eight of the constitution. See Tex. Const. art. V, § 8; Tex. Code Crim. Proc. Ann.

arts. 11.05, .08 (West 1977). The court refused to issue the writ and Rowser seeks to appeal.

               There is no right of appeal if a trial court refuses to issue a writ of habeas corpus

without addressing the merits of the application. Ex parte Gonzales, 12 S.W.3d 913, 914 (Tex.

App.—Austin 2000, pet. ref’d). We therefore dismiss this appeal for want of jurisdiction.




                                               __________________________________________

                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: November 12, 2004

Do Not Publish